Opinion.

Per curiam:
It is conceded, as we understand counsel, that the judgment is to be affirmed, and one ground of the motion to quash the execution, which was conceded to be sufficient to sustain the motion, is not before us, but we are asked to express our opinion on the first ground of the motion, and, doing so, declare that we are satisfied the judgment was rendered and recorded for $84.30, and at a date subsequent to the next April afterwards, was erased, and a judgment for a greater sum was interlined; and that this did not affect the judgment rendered and entered 13th January, and duly enrolled, and that it was sufficient to support the execution, and it should not have been quashed on this ground.

Judgment affirmed.